                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


FEDERAL MANUFACTURING, LLC,
         Plaintiff,

       v.                                                  Case No. 21-C-0739-LA

MATTHEW R. WANAT,
           Defendant.
______________________________________________________________________

                          TEMPORARY RESTRAINING ORDER

       On July 23, 2021, at 9:07 a.m., the Court held a hearing/status conference relating
to plaintiff Federal Manufacturing, LLC’s (“Federal”) motion for preliminary injunction and
the parties’ prior stipulated temporary restraining order, ECF No. 16. A preliminary-
injunction hearing had been set for 9:00 a.m. on July 23, but the Court adjourned the
hearing to allow Federal additional time to obtain expedited discovery from non-party
Serac, Inc. Defendant requested modifications to the terms of the stipulated restraining
order, contending that without modification the stipulated restraining order would cause
the termination of his employment. The parties could not agree on acceptable
modifications. After considering the arguments of counsel, the Court found that a
temporary restraining order must issue to preserve the status quo and protect Federal
from irreparable harm stemming from its claims that defendant Matthew R. Wanat
misappropriated its trade secrets and is violating the terms of his noncompete agreement
with Federal, on which claims Federal has some likelihood of success. See Fed. R. Civ.
P. 65. However, to minimize the harm to the defendant and prevent the termination of his
employment, the court narrowed the scope of the stipulated restraining order to allow
Wanat to solicit customers of Federal’s affiliate Modern Packaging, Inc., so long as he
tracked his contacts with Modern, which would assist Federal in identifying any damages
it suffered from the solicitation and minimize the possibility of its suffering irreparable harm
pending the hearing on the motion for preliminary injunction.




            Case 2:21-cv-00739-LA Filed 07/23/21 Page 1 of 2 Document 31
       Accordingly, IT IS ORDERED that:
       1.      Defendant Matthew R. Wanat, as well as all persons acting in concert with
him, is restrained from directly or indirectly using, disclosing, copying, or transmitting
Federal Manufacturing, LLC’s (“Federal”) confidential and/or trade secret information for
any purpose.
       2.      Defendant Matthew R. Wanat is restrained from directly or indirectly
soliciting or servicing any customers of Federal or its affiliate Pacific Packaging, LLC, with
a limited exception for customers of the NOVA product line.
       3.      Defendant Matthew R. Wanat is not restrained from soliciting or servicing
any customers of Federal’s affiliate Modern Packaging, Inc. (“Modern”), on behalf of
Serac, Inc., with respect to the NOVA product line. Wanat shall maintain and provide to
Federal’s counsel, subject to the terms of the July 20, 2021 protective order, a weekly
written record of each contact that he makes with a representative of Modern. .
       4.      The terms of this temporary restraining order shall remain in effect until the
evidentiary hearing on the plaintiff’s motion for a preliminary injunction on August 16,
2021, or as ordered and extended otherwise. Although this order will remain in force
longer than 14 days, defendant Wanat has consented, through his counsel, to the order’s
remaining in effect until August 16 to accommodate his scheduling needs. See Fed. R.
Civ. P. 65(b)(2).

       Dated at Milwaukee, Wisconsin, this 23rd day of July, 2021.


                                                      s/ Brett H. Ludwig
                                                      BRETT H. LUDWIG
                                                      United States District Judge




            Case 2:21-cv-00739-LA Filed 07/23/21 Page 2 of 2 Document 31
